Citation Nr: 0706368	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  00-13 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to an effective date prior to May 15, 1997, for 
the 70 percent rating for post-traumatic stress disorder 
(PTSD).

Whether there was clear and unmistakable error (CUE) in a 
January 1984 rating decision that assigned a 50 percent 
rating for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

When the case was last before the Board in March 2006, the 
remanded the claim for an earlier effective date for a 70 
percent rating for PTSD and granted a 100 percent rating for 
PTSD.  In a November 2005 rating decision, the RO assigned 
the effective date of April 6, 1998, for the 100 percent 
rating.  The veteran has not appealed this decision and so it 
is not currently before the Board.  While the case was in 
remand status, the issue of whether there was CUE in a 
January 1984 rating decision that assigned a 50 percent 
rating for PTSD was developed for consideration by the Board.



FINDINGS OF FACT

1.  VA medical records dated April 29, 1997, constitute an 
informal claim for a higher rating for the veteran's PTSD.

2.  It was not factually ascertainable prior to April 29, 
1997, that the veteran's PTSD had increased in severity 
enough to warrant a rating higher than 70 percent.

3.  The veteran has not identified any CUE in the January 
1984 rating decision assigning a 50 percent rating for PTSD.

CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 15, 
1997, for the 70 percent rating for PTSD have been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 
(2006).

2.  A valid claim of CUE in the January 1984 rating decision 
assigning a 50 percent rating for PTSD has not been 
presented.  38 C.F.R. § 3.105(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that claims based on the existence of CUE in 
prior, final rating determinations are not subject to the 
VCAA, because such determinations must be based solely upon a 
review of the evidence of record at the time of the 
challenged action.  See Parker v .Principi, 15 Vet. App. 407, 
411-412 (2002).

With respect to the veteran's claim for an earlier effective 
date, the record reflects that the originating agency 
provided the appellant with notice required under the VCAA, 
to include notice that he should submit any pertinent 
evidence in his possession, by letter a letter mailed in May 
2006.  

The record also reflects that the originating agency has 
obtained all pertinent evidence identified by the veteran.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could substantiate the veteran's 
claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

The claim was readjudicated following the notice provided in 
the May 2006 letter, and following the receipt of all 
pertinent evidence.  There is no indication or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

I.  Earlier Effective Date

The effective date of an award of increased disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date of the award is the later 
of the date of receipt of the claim or the date entitlement 
arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  If the 
ascertainable increase occurs more than one year prior to the 
receipt of the claim, the date of receipt of the claim is the 
effective date of the award.  38 C.F.R. § 3.400(o)(2).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  38 C.F.R. § 3.155(a) (2006).  

Once a formal claim for compensation has been allowed, a 
report of examination or hospitalization by VA will be 
accepted as an informal claim for increased benefits if the 
report relates to treatment or evaluation of a disability for 
which service connection has been previously established.  
The date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of claim.  38 C.F.R. § 3.157(b).

The veteran was awarded service connection for PTSD in a 
January 1984 rating decision, which assigned a 50 percent 
rating, effective May 26, 1983.  The veteran did not appeal 
this decision, and therefore, the decision became final.  In 
February 1995 the veteran filed a claim for an increased 
rating for PTSD.  In a November 1995 rating decision, the RO 
denied a higher rating for PTSD.  The veteran did not appeal 
this decision, and therefore, the decision became final.  
Thereafter, the veteran filed no further claim for an 
increased rating for PTSD until May 15, 1997;  however, the 
veteran was seen for treatment for PTSD at a VAMC on an 
outpatient basis on April 29, 1997.  Therefore, this is 
accepted as the date of receipt of claim for effective date 
purposes.  There are no medical records or other evidence 
from which it is factually ascertainable that the increase in 
severity warranting a 70 percent rating occurred during the 
one-year period prior to April 29, 1997.  In fact, the 
veteran does not allege that the disability increased in 
severity during the one-year period prior to the date of 
receipt of claim.  Therefore, the proper effective date is 
the later of the date of receipt of claim or the date 
entitlement arose.  Accordingly, an effective date prior to 
April 29, 1997, is not in order.

II.  CUE

The criteria to determine whether CUE was present in a prior 
determination are as follows:  (1) either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet. App. 310 (1992).

CUE is a very specific and rare kind of 'error.'  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).  If a claimant-appellant wishes 
to reasonably raise CUE there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  
There is a presumption of validity to otherwise final 
decisions, and where such decisions are collaterally 
attacked--and a CUE claim is undoubtedly a collateral attack- 
-the presumption is even stronger.  See Grover v. West, 12 
Vet. App. 109, 111-112 (1999); Daniels v. Gober, 10 Vet. App. 
474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994). See 
also, Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999) 
(expressly adopting the "manifestly changed the outcome" 
language in Russell).

The veteran contends that error was made in the January 1984 
rating decision assigning him a 50 percent rating for PTSD 
because the evidence at the time of the January 1984 rating 
decision showed symptoms consistent with a 100 percent 
rating.  He claims that his symptoms were the same in 1984 as 
they were in 1997 and 1998, and that the RO erred in its 
application of the medical evidence to the diagnostic code 
for PTSD in the January 1984 rating decision.  

In essence, the veteran is arguing that the RO failed to 
properly evaluate the evidence.  In Damrel v. Brown, 6 Vet. 
App. 242 (1994), the Court held that the argument that the RO 
misevaluated and misinterpreted the evidence available to it 
at the time of a final prior determination (i.e., a 
reweighing of the evidence) is not the type of administrative 
error reversible under 38 C.F.R. § 3.105(a).  In fact, the 
veteran has alleged no valid claim of CUE.  Therefore, this 
claim will be dismissed.




							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an effective date of April 29, 1997, but not 
earlier, for the 70 percent rating for PTSD is granted, 
subject to the criteria governing the payment of monetary 
benefits.

The veteran having raised no valid claim of CUE in a January 
1984 rating decision assigning a 50 percent rating for PTSD, 
the appeal is dismissed.  




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


